DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 recites: “wherein the deep learning controller is trained based pm a training data set…”.  Applicant is advised to change “pm” to “on”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "and wherein the signal splitter is configured to send a second control signal to the second station controller…”.  Based on the specification, “the signal splitter” should be “the second signal splitter”. There is insufficient antecedent basis for this limitation (“the second signal splitter”)  in the claim.
Claim 12 is rejected for the similar reason as claim 5. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 5 – 10, 12 – 14, are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lin et al. US 2008/0276128 (hereinafter Lin).

Regarding claim 1, Lin teaches: a manufacturing system, comprising:
two or more process stations, wherein a first process station is logically positioned upstream of a second process station, wherein each of the first process station and the second process station is configured to perform a step of a multi-step manufacturing process (Fig. 1, [0022] - - multiple manufacturing machines 110 are process stations; [0021] - - manufacturing machines are etching, sputtering and chemical vapor deposition & etc. etching machine is logically upstream of chemical vapor deposition machine);
a first station controller programmed to control an operation of the first process station (Fig. 1, [0022], [0027] - - multiple process controllers 150 controls parameters of manufacturing machines 110);
a second station controller programmed to control an operation of the second process station (Fig. 1, [0022], [0027] - - multiple process controllers 150 controls parameters of manufacturing machines 110);
a deep learning controller in communication with the two or more process stations, the first station controller, and the second station controller, wherein the deep learning controller is trained to identify anomalous activity in the multi-step manufacturing process based on response data received from the first station controller or the second station controller (Fig. 1, [0029] - - statistical process monitoring apparatus 105 is a deep learning controller;  statistical process monitoring apparatus 105 includes a fault detector 150; [0033] - - training data is used to generate models for fault detection); and
a signal splitter positioned between the first station controller and the deep learning controller, wherein the signal splitter is configured to divide a control signal output from the first process station to the first station controller and the deep learning controller (Fig. 1, [0022] - - data communication links 160 is a signal splitter; [0029] - - the statistical process monitoring apparatus 105 receives process data from the manufacturing machines and sensors; [0027] - - process controllers control operating parameters which is process data; thus process data is split and sent to both the process controller and the statistical process monitoring apparatus 105).

Regarding claim 2, Lin teaches all the limitations of the base claims as outlined above. 

Lin further teaches: a second signal splitter positioned between the second station controller and the deep learning controller, wherein the second signal splitter is configured to divide a control signal output from the second process station to the second station controller and the deep learning controller (Fig. 1, [0022] - - data communication links 160 is a signal splitter; [0029] - - the statistical process monitoring apparatus 105 receives process data from the manufacturing machines and sensors; [0027] - - process controllers control operating parameters which is process data; thus process data is split and sent to both the process controller and the statistical process monitoring apparatus 105).

Regarding claim 3, Lin teaches all the limitations of the base claims as outlined above. 

Lin further teaches: training the deep learning controller to identify anomalous activity in the multi- step manufacturing process based on expected behavioral patterns and actual behavior patterns ([0033] - - training data is used to generate models for fault detection; Fig. 4B, the fault signature is an expected behavioral pattern; the received process data represents actual behavior pattern).

Regarding claim 5, Lin teaches all the limitations of the base claims as outlined above. 

Lin further teaches: the signal splitter is configured to send a first control signal to the first station controller, wherein the first control signal is an analog or digital signal, and wherein the signal splitter is configured to send a second control signal to the second station controller, wherein the second control signal is an analog or digital signal (Fig. 1, [0022] - - data communication links 160 is a signal splitter; [0029] - - the statistical process monitoring apparatus 105 receives process data from the manufacturing machines and sensors; [0027] - - process controllers control operating parameters which is process data; thus process data is split and sent to both the process controller and the statistical process monitoring apparatus 105; [0028] - - data is transmitted in a raw format, thus it is analog or digital signal).

Regarding claim 6, Lin teaches all the limitations of the base claims as outlined above. 

Lin further teaches: the deep learning controller is configured to receive response data from the process station and determine whether the response data comprises anomalous activity ([0029] - - the statistical process monitoring apparatus 105 receives process data from the manufacturing machines and sensors; process data is response data; [0083],[0084] - - detect fault based on process data).

Regarding claim 7, Lin teaches all the limitations of the base claims as outlined above. 

Lin further teaches: the deep learning controller is configured to generate a signal indicating that the anomalous activity is identified (Fig. 1, [0054] - - fault reporter causes a machine to alarm).

Regarding claim 8, Lin teaches: a manufacturing system, comprising:
a process station configured to perform a step of a multi-step manufacturing process (Fig. 1, [0022] - - multiple manufacturing machines 110 are process stations; [0021] - - manufacturing machines are etching, sputtering and chemical vapor deposition & etc. these are multi-step manufacturing process);
a station controller programmed to control an operation of the process station (Fig. 1, [0022], [0027] - - multiple process controllers 150 controls parameters of manufacturing machines 110);
a deep learning controller in communication with the process station and the station controller, wherein the deep learning controller is trained to identify anomalous activity in the multi-step manufacturing process based on response data received from the station controller (Fig. 1, [0029] - - statistical process monitoring apparatus 105 is a deep learning controller;  statistical process monitoring apparatus 105 includes a fault detector 150; [0033] - - training data is used to generate models for fault detection); and
a signal splitter positioned between the station controller and the deep learning controller, wherein the signal splitter is configured to divide a control signal output from the process station to the station controller and the deep learning controller (Fig. 1, [0022] - - data communication links 160 is a signal splitter; [0029] - - the statistical process monitoring apparatus 105 receives process data from the manufacturing machines and sensors; [0027] - - process controllers control operating parameters which is process data; thus process data is split and sent to both the process controller and the statistical process monitoring apparatus 105).

Regarding claim 9, Lin teaches all the limitations of the base claims as outlined above. 

Lin further teaches: 
a second process station positioned downstream of the process station (Fig. 1, [0022] - - multiple manufacturing machines 110 are process stations; [0021] - - manufacturing machines are etching, sputtering and chemical vapor deposition & etc. etching machine is logically upstream of chemical vapor deposition machine);
a second station controller programmed to control an operation of the second process station (Fig. 1, [0022], [0027] - - multiple process controllers 150 controls parameters of manufacturing machines 110); and
a second signal splitter positioned between the second station controller and the deep learning controller, wherein the second signal splitter is configured to divide a control signal output from the second process station to the second station controller and the deep learning controller (Fig. 1, [0022] - - data communication links 160 is a signal splitter; [0029] - - the statistical process monitoring apparatus 105 receives process data from the manufacturing machines and sensors; [0027] - - process controllers control operating parameters which is process data; thus process data is split and sent to both the process controller and the statistical process monitoring apparatus 105).

Regarding claim 10, Lin teaches all the limitations of the base claims as outlined above. 

Lin further teaches: training the deep learning controller to identify anomalous activity in the multi- step manufacturing process based on expected behavioral patterns and actual behavior patterns ([0033] - - training data is used to generate models for fault detection; Fig. 4B, the fault signature is an expected behavioral pattern; the received process data represents actual behavior pattern).

Regarding claim 12, Lin teaches all the limitations of the base claims as outlined above. 

Lin further teaches: the signal splitter is configured to send a first control signal to the first station controller, wherein the first control signal is an analog or digital signal, and wherein the signal splitter is configured to send a second control signal to the second station controller, wherein the second control signal is an analog or digital signal (Fig. 1, [0022] - - data communication links 160 is a signal splitter; [0029] - - the statistical process monitoring apparatus 105 receives process data from the manufacturing machines and sensors; [0027] - - process controllers control operating parameters which is process data; thus process data is split and sent to both the process controller and the statistical process monitoring apparatus 105; [0028] - - data is transmitted in a raw format, thus it is analog or digital signal).

Regarding claim 13, Lin teaches all the limitations of the base claims as outlined above. 

Lin further teaches: the deep learning controller is configured to receive response data from the process station and determine whether the response data comprises anomalous activity ([0029] - - the statistical process monitoring apparatus 105 receives process data from the manufacturing machines and sensors; process data is response data; [0083],[0084] - - detect fault based on process data).

Regarding claim 14, Lin teaches all the limitations of the base claims as outlined above. 

Lin further teaches: the deep learning controller is configured to generate a signal indicating that the anomalous activity is identified (Fig. 1, [0054] - - fault reporter causes a machine to alarm).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 11, 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US 2008/0276128 (hereinafter Lin) in view of Leu et al. US 2010/0106458 (hereinafter Leu).

Regarding claim 4, Lin teaches all the limitations of the base claims as outlined above. 

But Lin does not explicitly teach: generating a training data set comprising at least one set of actual behavioral patterns comprising unusual frequency patterns.

However, Leu teaches: generating a training data set comprising at least one set of actual behavioral patterns comprising unusual frequency patterns ([0132] - - the LR (Logistic Regression) model is trained with 5000 cases under normal conditions and 5000 cases of valves under stiction. Valves under stiction is failure.  The wavelet packet features are frequency patterns.  The wavelet packet features of the 5000 cases of valves under stiction are unusual frequency patterns).

Lin and Leu are analogous art because they are from the same field of endeavor.  They all relate to manufacturing system failure detection.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by Lin, and incorporating unusual frequency patterns, as taught by Leu.  

One of ordinary skill in the art would have been motivated to do this modification in order to proactively predict failures, as suggested by Leu ([0007]).

Regarding claim 11, Lin teaches all the limitations of the base claims as outlined above. 

But Lin does not explicitly teach: generating a training data set comprising at least one set of actual behavioral patterns comprising unusual frequency patterns.

However, Leu teaches: generating a training data set comprising at least one set of actual behavioral patterns comprising unusual frequency patterns ([0132] - - the LR (Logistic Regression) model is trained with 5000 cases under normal conditions and 5000 cases of valves under stiction. Valves under stiction is failure.  The wavelet packet features are frequency patterns.  The wavelet packet features of the 5000 cases of valves under stiction are unusual frequency patterns).

Lin and Leu are analogous art because they are from the same field of endeavor.  They all relate to manufacturing system failure detection.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by Lin, and incorporating unusual frequency patterns, as taught by Leu.  

One of ordinary skill in the art would have been motivated to do this modification in order to proactively predict failures, as suggested by Leu ([0007]).

Regarding claim 15, Lin teaches: a computer-implemented method, comprising:
receiving, by a processor of a multi-step manufacturing process, a control signal output from a station controller of a process station involved in the multi-step manufacturing process (Fig. 1, [0022] - - multiple manufacturing machines 110 are process stations; [0021] - - manufacturing machines are etching, sputtering and chemical vapor deposition & etc. these are multi-step manufacturing process);
splitting, by a signal splitter, the control signal output from the station controller (Fig. 1, [0022] - - data communication links 160 is a signal splitter; [0029] - - the statistical process monitoring apparatus 105 receives process data from the manufacturing machines and sensors; [0027] - - process controllers control operating parameters which is process data; thus process data is split and sent to both the process controller and the statistical process monitoring apparatus 105);
providing, by the signal splitter, a first divided control signal output to a deep learning controller trained to identify anomalous activity in the multi-step manufacturing process based on response data (Fig. 1, [0022] - - data communication links 160 is a signal splitter; [0029] - - the statistical process monitoring apparatus 105 receives process data from the manufacturing machines and sensors; [0027] - - process controllers control operating parameters which is process data; thus process data is split and sent to both the process controller and the statistical process monitoring apparatus 105; Fig. 1, [0029] - - statistical process monitoring apparatus 105 is a deep learning controller;  statistical process monitoring apparatus 105 includes a fault detector 150; [0033] - - training data is used to generate models for fault detection);
providing, by the signal splitter, a second divided control signal output to the station controller (Fig. 1, [0022] - - data communication links 160 is a signal splitter; [0029] - - the statistical process monitoring apparatus 105 receives process data from the manufacturing machines and sensors; [0027] - - process controllers control operating parameters which is process data; thus process data is split and sent to both the process controller and the statistical process monitoring apparatus 105);
generating, by the deep learning controller, an expected behavioral pattern data and an actual behavioral pattern based at least in part on the control signal output ([0033] - - training data is used to generate models for fault detection; Fig. 4B, the fault signature is an expected behavioral pattern; the received process data represents actual behavior pattern);
detecting, by the deep learning controller, based on an evaluation of the expected behavioral pattern data and the actual behavioral pattern data, anomalous activity in the manufacturing process (Fig. 4B, [0083],[0084] - - detect fault based on fault signature and process data); and
providing an indication of the anomalous activity as a result of detection of the anomalous activity in the multi-step manufacturing process (Fig. 1, [0054] - - fault reporter causes a machine to alarm).

But Lin does not explicitly teach: identifying an unusual frequency pattern in the actual behavioral pattern data in relation to the expected behavioral pattern data. 

However, Leu teaches:
identifying an unusual frequency pattern in the actual behavioral pattern data in relation to the expected behavioral pattern data ([0132], [0133] - - detect failure based on wavelet packet features). 

Lin and Leu are analogous art because they are from the same field of endeavor.  They all relate to manufacturing system failure detection.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Lin, and incorporating unusual frequency patterns, as taught by Leu.  

One of ordinary skill in the art would have been motivated to do this modification in order to proactively predict failures, as suggested by Leu ([0007]).

Regarding claim 16, the combination of Lin and Leu teaches all the limitations of the base claims as outlined above. 

Lin further teaches: receiving, by the processor of the multi-step manufacturing process, a second control signal output from a second station controller of a second process station involved in the multi-step manufacturing process (Fig. 1, [0022], [0027] - - multiple manufacturing machines 110 are process stations; multiple process controllers 150 controls parameters of manufacturing machines 110);
splitting, by a second signal splitter, the second control signal output from the second station controller (Fig. 1, [0022] - - data communication links 160 is a signal splitter; [0029] - - the statistical process monitoring apparatus 105 receives process data from the manufacturing machines and sensors; [0027] - - process controllers control operating parameters which is process data; thus process data is split and sent to both the process controller and the statistical process monitoring apparatus 105);
providing, by the second signal splitter, a third divided control signal output to the deep learning controller trained to identify anomalous activity in the multi-step manufacturing process based on the second control signal output (Fig. 1, [0022] - - data communication links 160 is a signal splitter; [0029] - - the statistical process monitoring apparatus 105 receives process data from the manufacturing machines and sensors; [0027] - - process controllers control operating parameters which is process data; thus process data is split and sent to both the process controller and the statistical process monitoring apparatus 105); and
providing, by the second signal splitter, a fourth divided control signal output to the second station controller (Fig. 1, [0022] - - data communication links 160 is a signal splitter; [0029] - - the statistical process monitoring apparatus 105 receives process data from the manufacturing machines and sensors; [0027] - - process controllers control operating parameters which is process data; thus process data is split and sent to both the process controller and the statistical process monitoring apparatus 105).
Regarding claim 17, the combination of Lin and Leu teaches all the limitations of the base claims as outlined above. 

Lin further teaches: training the deep learning controller to predict expected behavioral patterns ([0033] - - training data is used to generate models for fault detection; Fig. 4B, the fault signature is an expected behavioral pattern; the received process data represents actual behavior pattern; statistic characteristics such as variance, covariance matrix are behavior patterns); and
training the deep learning controller to generate actual behavioral patterns ([0033] - - training data is used to generate models for fault detection; Fig. 4B, the fault signature is an expected behavioral pattern; the received process data represents actual behavior pattern; statistic characteristics such as variance, covariance matrix are behavior patterns).

Regarding claim 18, the combination of Lin and Leu teaches all the limitations of the base claims as outlined above. 

Lin further teaches: training the deep learning controller to identify anomalous activity in the manufacturing process based on the expected behavioral patterns and the actual behavioral patterns ([0033] - - training data is used to generate models for fault detection; Fig. 4B, the fault signature is an expected behavioral pattern; the received process data represents actual behavior pattern).

Regarding claim 19, the combination of Lin and Leu teaches all the limitations of the base claims as outlined above. 

Lin further teaches: first divided control signal is an analog or digital signal and the second control signal is an analog or digital signal ([0028] - - data is transmitted in a raw format, thus it is analog or digital signal).

Regarding claim 20, the combination of Lin and Leu teaches all the limitations of the base claims as outlined above. 

Leu further teaches: the deep learning controller is trained based pm a training data set comprising at least one set of actual behavioral patterns comprising unusual frequency patterns ([0132] - - the LR (Logistic Regression) model is trained with 5000 cases under normal conditions and 5000 cases of valves under stiction. Valves under stiction is failure.  The wavelet packet features are frequency patterns.  The wavelet packet features of the 5000 cases of valves under stiction are unusual frequency patterns).

Lin and Leu are combinable for the same rationale as set forth.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUHUI R PAN/Primary Examiner, Art Unit 2116